Order entered January 15, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00607-CV

                          CHAO-TSU LEE, ET AL., Appellants

                                             V.

                                 FANNIE MAE, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-07466-A

                                         ORDER
       On November 13, 2013, Appellants filed a First Motion for Extension of Time to File

Petition for Review. At best, the Court could construe the motion as a motion for rehearing.

This Court, however, has yet to issue an opinion in this case. The motion is not ripe for our

review because the Court cannot grant an extension of time for something that has yet occur.

Accordingly, Appellants’ First Motion for Extension of Time to File Petition for Review is

DENIED.


                                                    /s/   DAVID EVANS
                                                          JUSTICE